IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STATE OF DELAWARE                                :           ID No. 2002014437
                                                 :           In and for Kent County
                 v.                              :
                                                 :
KIMBERLY TRIBBETT,                               :
                                                 :
                 Defendant.                      :
                                                 :

                                             ORDER

                                Submitted: September 15, 2020
                                  Decided: October 1, 2020

         On this 1st day of October, 2020, having considered Defendant Kimberly
Tribbett’s motion to suppress evidence, it appears that:
         1. The State charges Ms. Tribbett with driving under the influence of alcohol
and making an improper lane change. She moves to suppress evidence obtained
after her arrest. She alleges that there was no probable cause to justify her arrest for
driving under the influence.
         2. After reviewing her motion, the Court must summarily deny it. Namely,
the motion, on its face, demonstrates that suppression is inappropriate. When the
Court accepts all facts alleged in the motion as true, it asserts no basis to conduct an
evidentiary hearing or to grant relief.1
         3. Specifically, Ms. Tribbett alleges the following regarding her February 23,
2020 arrest: a Harrington Police officer observed her leave her lane of travel when
driving; upon officer contact, she emitted a faint odor of alcohol; she then failed



1
    State v. Manley, 706 A.2d 535, 540 (Del. Super. 1996).
standardized field sobriety tests; and she failed an on-the-scene portable breath test.2
The motion alleges no other relevant facts.
       4. When accepting everything alleged in Ms. Tribbett’s motion as true, the
Harington officer had probable cause to believe that she was under the influence of
alcohol.    Accordingly, the Court denies the motion without the need for a State
response or an evidentiary hearing.3
       WHEREFORE, Defendant Kimberly Tribbett’s motion to suppress is
DENIED.
       IT IS SO ORDERED.


                                                                     /s/Jeffrey J Clark
                                                                          Judge

oc: Prothonotary
sc: Jason Cohee, DAG
    John Garey, Esquire




2
  Def. Mot. at ¶ 2, 3, and 4.
3
  See State v. Wilson, 2008 WL 2192815, at *2 (Del. Super. May 23, 2009) (also recognizing that
evidentiary hearings need not be set as a matter of course, but rather only if the suppression motion
alleges facts, that if proved, would require relief).
                                                 2